Citation Nr: 0501794	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to an increased evaluation for residuals of a 
right knee fracture, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for right ankle 
sprain, currently rated as 20 percent disabling.  

4.  Entitlement to assignment of a compensable evaluation for 
right hip disability.

5.  Entitlement to assignment of an higher evaluation for low 
back disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1978 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and March 2000 rating 
determinations by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a Board 
hearing in Washington, DC, in September 2004.  

The veteran and his representative have raised the issue of 
service connection for scars resulting from surgeries 
performed in conjunction with injuries sustained as a result 
of an inservice motor vehicle accident.  This matter is 
hereby referred to the RO for appropriate action.  

The issues of entitlement to service connection for right 
shoulder disability and entitlement to assignment of a higher 
evaluation for service-connected low back disability are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
fracture are productive of no more than slight subluxation or 
lateral instability.

2.  The veteran's service-connected residuals of a right knee 
fracture has resulted in arthritis; flexion of the right knee 
to less than 30 degrees and extension to no less than 15 
degrees, even when considering additional functional loss due 
to pain, weakness, fatigue, and/or incoordination has not 
been demonstrated.

3.  The veteran's service-connected right ankle sprain does 
not result in ankylosis.

4.  The veteran's service-connected right hip disability is 
not manifested by arthritis or by any demonstrated limitation 
of motion. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent subluxation or lateral instability associated 
with the veteran's service-connected residuals of a right 
knee fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 
5257 (2004).

2.  The criteria for a separate 10 percent evaluation (but no 
higher) for arthritis with limitation of motion associated 
with the veteran's service-connected residuals of a right 
knee fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected right ankle sprain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5270, 5271 (2004).

4.  The criteria for a compensable evaluation for the 
veteran's service-connected right hip disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5250, 5251, 5252, 5253, 5254 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
2002 statement of the case, the January 2004 supplemental 
statement of the case, and a June 2002 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, the RO's decisions in December 1998 and March 
2000 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in June 2002 regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Thereafter, the 
veteran was afforded a VA examination and appeared at a 
hearing in September 2004.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also notes that the June 2002 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to the issue of an increased evaluation for service-
connected right hip disability, this appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Right Knee

Service connection is currently in effect for a right knee 
disorder, which has been assigned a 10 percent disability 
evaluation under Diagnostic Code 5257.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability. 

Also for consideration are the criteria for limitation of 
motion of the knee which is addressed in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

In September 1997, the veteran requested an increased 
evaluation for his right knee fracture residuals.  

In January 1998, the veteran was afforded a VA examination.  
At the time of the examination, he complained of pain, 
weakness, instability and giving way, fatigability, and lack 
of endurance.  He had pain in his right knee when walking.  
He rated the pain in his right knee as 7/10.  He indicated 
that the pain was always there.  The veteran reported that he 
was a letter carrier and that by the end of the day his knees 
were painful.  

Physical examination revealed that the veteran had flexion to 
110 degrees, with pain at 103 degrees, and extension to 
between 0 and 5 degrees.  The veteran's right knee was 1/2" 
larger in circumference than the left.  He was found to have 
pain and stiffness in his right knee.  A diagnosis of right 
knee degenerative joint disease was rendered.  

At the time of a September 1999 VA examination, the veteran 
continued to report complaints of pain in his right knee.  
Physical examination of the right knee revealed range of 
motion from 0-125 degrees.  The right knee was quite stable.  
There was no patella grating.  The right knee had swelling 
when compared to the left.  There was positive Lachman sign 
on the right side.  It was the examiner's impression that the 
veteran had an deficient anterior cruciate ligament right 
knee with osteoarthritis.  

At the time of his March 2003 VA examination, the veteran 
stated that he had constant pain in his right knee and that 
it frequently gave out but did not lock up.  Range of motion 
for the right knee was from 0 to 130 degrees, with good 
stability.  There was extensive crepitation throughout 
extension and flexion but no evidence of discomfort during 
range of motion.  A diagnosis of a fracture of the right 
lower extremity by history, with open reduction internal 
fixation by history, with chronic pain, was rendered.  

At his September 2004 Board hearing, the veteran requested 
that he be assigned separate disability evaluations for his 
arthritis and his instability.  The veteran also submitted an 
August 1999 report demonstrating that he had degenerative 
joint disease of the right knee.

With regard to the current rating under Code 5257, the 
criteria for an evaluation in excess of 10 percent have not 
been met.  There has been no objective medical finding of 
more than slight instability or subluxation at the time of 
each VA examination. The Board is sympathetic to the 
veteran's beliefs that an increased evaluation is warranted; 
however, under this code, the objective medical evidence does 
not reveal that moderate recurrent subluxation or lateral 
instability has been demonstrated.  The Board therefore finds 
that the preponderance of the evidence is against a rating in 
excess of the current 10 percent under Code 5257. 

With regard to the veteran's contention that a separate 
rating is warranted for limitation of motion of the knee, the 
Board acknowledges that VA's General Counsel issued an 
opinion in July 1997, which held that a claimant who had 
arthritis shown by x-ray and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  Thereafter, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), the General Counsel 
found that that even if the claimant technically has full 
range of motion, but the motion is inhibited by pain, a 
compensable rating for arthritis shown by x-ray under DC 5003 
and § 4.59 would be available.  See VAOPGCPREC 9-98.

38 C.F.R. § 4.71a, Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Code 5003.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable codes, a rating of 10 
percent is warranted where arthritis is shown by X-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The Board agrees with the veteran's assertion that there is 
medical evidence of degenerative joint disease of the right 
knee.  Therefore, a separate rating is possible.  The 
evidence does show some limitation of motion as well as pain.  
Under the above General Counsel opinions, a separate 10 
percent rating is therefore warranted.

For an evaluation in excess of 10 percent under Diagnostic 
Code 5260, flexion must be limited to 30 degrees.  Diagnostic 
Code 5261 provides for a 20 percent rating where extension is 
limited to 15 degrees.  The Board notes that veteran was 
shown to have at least 110 degrees of flexion in his right 
knee at the time of each VA examination.  Extension has been 
reported to as between 5 and 0 degrees at the time of each VA 
examination.  Although the record does show some additional 
functional loss due to pain, weakness, fatigue, and 
incoordination, there is no persuasive showing that such 
additional functional loss limits flexion to 30 degrees or 
extension to 15 degrees so as to warrant the next higher 
rating of 20 percent under Codes 5260 and 5261.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In sum, the evidence warrants a separate rating of 10 percent 
under Code 5257 and a separate rating of 10 percent under 
Codes 5260, 5261.

Right Ankle

Service connection is currently in effect for a right ankle 
sprain, which has been assigned a 20 percent disability 
evaluation under Diagnostic Code 5271.  

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

A review of the record demonstrates that the veteran 
requested an increased evaluation for his right ankle sprain 
in September 1997.  

At the time of a January 1998 VA examination, the veteran 
reported having pain, stiffness, swelling, heat and redness, 
and lack of endurance, in his right ankle.  The veteran was 
noted to be using a brace for his right ankle.  There were no 
findings of ankylosis.  The ankle was painful to the touch 
and with palpation.  There was swelling in the malleolus 
arch.  The veteran had 0 degrees of dorsiflexion and 19 
degrees of plantar flexion with pain.  A diagnosis of 
degenerative joint disease of the right ankle was rendered at 
that time.  

At the time of a September 1999 VA examination, the veteran 
complained of pain in the right ankle when walking or 
standing.  Physical examination revealed a reduction in range 
of motion of the right ankle.  The right ankle joint was 
stable both medially, laterally, anteriorly, and posteriorly.  
There was definitely some swelling of the right ankle.  The 
veteran had 0 degrees of dorsiflexion and 20 degrees of 
plantar flexion.  A diagnosis of osteoarthritis of the right 
ankle with loss of motion and the need for an arthrodesis in 
the near future was rendered.  

At the time of a March 2003 VA examination, the veteran 
reported having right ankle pain.  Physical examination 
revealed that the right ankle was moderately swollen over the 
lateral malleolus and slightly tender in that area.  Range of 
motion was dorsiflexion to 10 degrees and plantar flexion to 
45 degrees with good stability.  

At his September 2004 hearing, the veteran requested an 
increased evaluation based upon the limitation of motion he 
experienced from the pain in his right ankle.  The veteran 
also submitted an August 1999 report demonstrating that he 
had degenerative joint disease of the right ankle.  

The Board is of the opinion that the criteria for an 
evaluation in excess of 20 percent for the veteran's service-
connected right ankle disability have not been met.  The 
veteran has been given the highest possible disability 
evaluation under Diagnostic Code 5271.  Ankylosis has not 
been demonstrated at the time of any VA examination.  Thus, 
an increased evaluation is not warranted under Diagnostic 
Code 5270.

The Board notes that the veteran has complained of continuous 
pain in his ankle throughout the entire appeal period.  Ankle 
pain has also been noted on each VA examination that has been 
performed.  However, based upon the objective medical 
findings there is no clinical objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  The provisions of 38 C.F.R. § 4.40 do 
not apply when a veteran is already rated at the maximum 
rating for limitation of motion.  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  Moreover, loss of functioning 
arising from pain and weakness does not raise the veteran's 
level disability to that akin to ankylosis.

Right Hip

Service connection is currently in effect for the veteran's 
service-connected right hip disability which has been 
assigned a noncompensable disability evaluation under 
Diagnostic Code 5252.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation is limited to 30 degrees, a 20 percent evaluation 
is contemplated, and a 30 percent evaluation is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is 
contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.

In December 1998, the veteran requested service connection 
for a right hip disorder.  He indicated that his right hip 
disorder left him with no flexion and limited his quality of 
life.  He stated that it caused him pain and limited his 
walking.  

In September 1999, the veteran was afforded a VA examination.  
At the time of the examination he had right hip pain.  The 
examiner indicated that the veteran had bilateral 
trochanteric bursitis.  He stated that there was no 
radiographic evidence of degenerative arthritis in the hip 
joints.  Physical examination revealed full range of motion 
with no evidence of instability or tenderness over the 
trochanters.  Flexion and extension was pain free as was 
rotation.  

At the time of his March 2003 VA examination, the veteran 
reported having hip pain.  Physical examination performed at 
that time revealed full range of motion with flexion to 125 
degrees and abduction to 45 degrees.  The veteran also had 
full range of motion with internal and external rotation 
without any pain during range of motion testing.  The 
examiner indicated that the veteran had chronic bilateral hip 
pain most likely related to his antalgic gait.  

At his September 2004 hearing, the veteran testified that he 
experienced right hip pain with walking and prolonged 
standing.  He also noted that the hip would become fatigued.  

A compensable evaluation is not warranted for the veteran's 
right hip condition.  There has been no demonstration of 
ankylosis throughout the course of the appeal.  An increased 
evaluation is also not warranted based upon limitation of 
motion as there has been no demonstration of limitation of 
extension of the thigh to 5 degrees or limitation of flexion 
of the thigh to 45 degrees.  There have also been no findings 
of limitation of rotation of the thigh or limitation of 
abduction to the point where the veteran cannot cross his 
legs.  The VA examinations performed in conjunction with the 
veteran's claim have not shown limitation of motion of the 
hip. 

The Board does not wish to minimize the pain reported by the 
veteran.  The Board also notes the testimony of the veteran, 
wherein he indicated that the hip pain would increase with 
activity; however, there is no objective evidence to show 
that pain, flare-ups of pain, weakness, incoordination, 
fatigue, or any other symptom results in additional 
limitation of function (i.e., additional limitation of 
motion) to a degree that would support a compensable rating.  
For example, the medical evidence shows that the veteran has 
been found to have normal range of motion for all hip 
motions. 

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected right hip condition has 
remained the same throughout this period of time.  See 
Fenderson, supra.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted frequent periods of 
hospitalization.  Moreover, the March 2003 VA examiner 
specifically indicated that the veteran's service-connected 
disorders should not prevent him from obtaining or retaining 
gainful employment.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a separate 10 percent rating for arthritis 
with limitation of motion associated with the veteran's 
service-connected residuals of a right knee fracture is 
warranted.  To this extent, the appeal is granted. 

Entitlement to a rating in excess of 10 percent rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected residuals of a right knee 
fracture is not warranted.  Entitlement to a rating in excess 
of 20 percent for the veteran's service-connected right ankle 
sprain is not warranted.  Entitlement to assignment of a 
compensable rating for the veteran's service-connected right 
hip disability is not warranted.  To this extent, the appeal 
is denied. 


REMAND

With regard to the issue of service connection for right 
shoulder disability, the Board notes that the veteran was 
treated for a right shoulder injury as a result of his motor 
vehicle accident in service.  At his September 2004 hearing, 
the veteran testified that his right shoulder had given him 
continuous problems since service.  Based upon the inservice 
findings and the veteran's testimony the Board is of the 
opinion that a VA examination is warranted to determine the 
nature and etiology of any current right shoulder disorder 
and whether it is related to service.  38 C.F.R. § 3.159.

With regard to the issue of an increased evaluation for low 
back disability, the Board notes that the veteran testified 
as to having spasms in his back at his September 2004 
hearing.  The Board further observes that during the course 
of the appeal, the Diagnostic Codes relating to diseases and 
injuries of the spine changed.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The current medical findings do not provide 
sufficient information to properly rate the veteran under the 
new rating criteria.

With regard to the right shoulder and low back issues, the 
veteran is advised to furnish any pertinent evidence in his 
possession. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
right shoulder disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  After reviewing the claims 
file (to include service medical records) 
and examining the veteran, the examiner 
should respond to the following:  Is it 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current right shoulder disorder, is 
related to the veteran's period of active 
service to include any injury during 
service?  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
low back disability.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
All examination findings should be 
clearly reported to allow for application 
of both the old and the new rating 
criteria for disabilities of the spine. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


